Decisions of the Nebraska Court of Appeals
780	22 NEBRASKA APPELLATE REPORTS



                       CONCLUSION
   We find that after the Nebraska Supreme Court issued its
mandate on the declaratory judgment action, there was no
pending action in the district court which could be amended.
The district court correctly concluded that it lacked juris-
diction, and it follows that this court also lacks jurisdiction
on appeal.
                                            Appeal dismissed.



                  In   re I nterest of
                                     Ethan M., a child
                            under18 years of age.
                       State of Nebraska, appellee, v.
                           Daniel M., appellant.
                                    ___ N.W.2d ___

                       Filed February 24, 2015.     No. A-14-358.

 1.	 Juvenile Courts: Judgments: Appeal and Error. Cases arising under the
      Nebraska Juvenile Code are reviewed de novo on the record, and an appellate
      court is required to reach a conclusion independent of the trial court’s findings.
      However, when the evidence is in conflict, the appellate court will consider and
      give weight to the fact that the lower court observed the witnesses and accepted
      one version of the facts over the other.
 2.	 Juvenile Courts: Jurisdiction. Neb. Rev. Stat. § 43-247 (Supp. 2013) pro-
      vides that the juvenile court’s jurisdiction over any individual adjudged to be
      within the provisions of the juvenile code shall continue until the individual
      reaches the age of majority or the court otherwise discharges the individual from
      its jurisdiction.
 3.	 Juvenile Courts: Minors. The purpose of the juvenile code is to assure the rights
      of all juveniles to care and protection and a safe and stable living environment
      and to development of their capacities for a healthy personality, physical well-
      being, and useful citizenship to protect the public interest.
  4.	 ____: ____. The Nebraska Juvenile Code must be liberally construed to accom-
      plish its purpose of serving the best interests of juveniles who fall within it.
  5.	 ____: ____. The juvenile court has broad discretion as to the disposition of those
      who fall within its jurisdiction.
 6.	 Courts: Juvenile Courts: Jurisdiction: Minors. Both a civil court and a juve-
      nile court may be concerned on a primary basis with the welfare of the child, but,
      while their functions overlap, the basis of their jurisdiction and the scope of their
      powers differ.
 7.	 Juvenile Courts: Jurisdiction: Interventions: Parent and Child. The juvenile
      court can appropriately intervene between the parents and the child only if the
           Decisions    of the Nebraska Court of Appeals
	                       IN RE INTEREST OF ETHAN M.	781
	                           Cite as 22 Neb. Ct. App. 780

     child’s condition requires the state to use its power to protect the welfare of
     the child.

  Appeal from the Separate Juvenile Court of Lancaster
County: Toni G. Thorson, Judge. Affirmed.

   Joy Shiffermiller, of Shiffermiller Law Office, P.C., L.L.O.,
for appellant.

   Ashley Bohnet, Deputy Lancaster County Attorney, and
Jordan Talsma, Senior Certified Law Student, for appellee.

    Irwin, Inbody, and Pirtle, Judges.

    Irwin, Judge.
                       I. INTRODUCTION
   Daniel M. appeals an order of the separate juvenile court
of Lancaster County, Nebraska, terminating its jurisdiction
over Daniel’s son, Ethan M. This case has previously been
on appeal to this court on a number of occasions. See, In re
Interest of Ethan M., 15 Neb. Ct. App. 148, 723 N.W.2d 363 (2006)
(Ethan M. I); In re Interest of Ethan M., 18 Neb. Ct. App. 63, 774
N.W.2d 766 (2009) (Ethan M. II); In re Interest of Ethan M.,
19 Neb. Ct. App. 259, 809 N.W.2d 804 (2011) (Ethan M. III); In re
Interest of Ethan M., No. A-13-058, 2013 WL 4036465 (Neb.
App. Aug. 6, 2013) (selected for posting to court Web site)
(Ethan M. IV).
   In the present appeal, Daniel has assigned numerous errors,
including the juvenile court’s finding that jurisdiction should
be terminated. Because we find no error with the court’s termi-
nation of its jurisdiction, we affirm.

                       II. BACKGROUND
   This case has appeared before this court on at least six prior
occasions, resulting in three prior published opinions, as noted
above. In Ethan M. III, 19 Neb. Ct. App. at 260-61, 809 N.W.2d
at 806-07, this court recounted the prior history, including the
results of the first two published opinions:
      Ethan . . . , born in January 2000, is the child of Daniel
      and Theresa S. Following the dissolution of Daniel and
   Decisions of the Nebraska Court of Appeals
782	22 NEBRASKA APPELLATE REPORTS



    Theresa’s marriage in 2002, a California court awarded
    Daniel custody of Ethan. In January 2005, [the Department
    of Health and Human Services (DHHS)] removed Ethan
    from Daniel’s home in Nebraska and placed him into fos-
    ter care. The county court for Sherman County, Nebraska,
    subsequently adjudicated Ethan as a result of allegations
    that other children residing within the home had suf-
    fered injuries. In January 2006, the court approved an
    immediate change of Ethan’s placement from the home
    of his paternal grandparents to the home of [his bio-
    logical mother] Theresa in California. Daniel appealed,
    and in [Ethan M. I], we found that the State must make
    reasonable efforts to reunify Ethan and Daniel. We rec-
    ognized that under the California divorce decree, Daniel
    was Ethan’s custodial parent. We concluded that Ethan
    should not be placed in California with Theresa and
    that he should be placed in a situation in Nebraska that
    was conducive to reunification with Daniel. We observed
    that Daniel had complied with all tasks required by the
    case plan.
       DHHS did not return Ethan’s custody to Daniel. Rather,
    Ethan’s physical custody remained with Theresa, who
    moved to Nebraska. In June 2007, Daniel began having
    weekly supervised visitation with Ethan. But in August,
    the visitation was changed to therapeutic visitation super-
    vised by a mental health professional. In September,
    visitation ceased due to the unavailability of a mental
    health professional to supervise the visitation. DHHS
    arranged for telephone calls between Ethan and Daniel
    on Tuesdays and Thursdays, but Ethan often ended the
    calls quickly or refused to speak [to Daniel]. In February
    2009, the county court for Sherman County adopted
    DHHS’ case plan which continued telephonic visitation
    only, found that reasonable efforts to reunify Ethan and
    Daniel were not necessary, placed custody of Ethan with
    Theresa, and dismissed the juvenile case. Upon Daniel’s
    appeal, we found plain error in the court’s order. In
    [Ethan M. II, 18 Neb. Ct. App. at 72, 774 N.W.2d at 773],
    we held that “where the only issue placed in front of the
        Decisions   of the Nebraska Court of Appeals
	                   IN RE INTEREST OF ETHAN M.	783
	                       Cite as 22 Neb. Ct. App. 780

      county court is whether a case plan is in the child’s best
      interests, permanent child custody cannot be modified
      merely through the adoption of the case plan.” We stated,
      however, that “a case plan could be used to place a child
      with a noncustodial parent as a dispositional order under
      the continuing supervision of the juvenile court.” Id. We
      reversed the county court’s order and remanded the cause
      for further proceedings.
   In Ethan M. IV, we recounted the history of the case follow-
ing Ethan M. II. We noted that a series of review hearings were
held in 2010 and that the court had entered an order of review
which approved a Department of Health and Human Services
(DHHS) case plan containing no rehabilitative goals or tasks
for Daniel. We noted that the court had continued legal custody
with DHHS and physical custody with Theresa S., had found
that reasonable efforts had been made to prevent or eliminate
the need for removal of Ethan from his home, and had ordered
that the primary permanency plan was family preservation with
an alternative plan of reunification.
   In Ethan M. III, we observed that the order at issue was
no longer one finding that reasonable efforts were excused,
but was one finding that reasonable efforts had been made to
prevent or eliminate the need for Ethan’s removal from his
home. We noted, however, that Ethan had been removed from
Daniel’s home and not Theresa’s home and that the adopted
case plan had no goals or services related to correcting, elimi-
nating, or ameliorating the situation that led to that removal
and, instead, had essentially attempted to redefine Ethan’s
home as Theresa’s home, even though he had been removed
from Daniel’s home. We concluded that DHHS needed to
immediately obtain updated assessments and devise rehabili-
tative goals to facilitate a future reunification between Ethan
and Daniel.
   Subsequent to our opinion in Ethan M. III, the court
ordered evaluations to assess Ethan’s best interests and the
possibility of reunification with Daniel. See Ethan M. IV.
The court also ordered DHHS to devise rehabilitative goals to
facilitate a future reunification, bearing in mind Ethan’s best
interests. Id.
   Decisions of the Nebraska Court of Appeals
784	22 NEBRASKA APPELLATE REPORTS



   In December 2012, the juvenile court entered an order
finding that legal custody should remain with DHHS, that
Ethan’s needs were being met, that services were being pro-
vided in compliance with a case plan, and that reasonable
efforts had been made to prevent or eliminate the need for
removing Ethan from his home. Ethan M. IV. The court noted
that, at that time, there was evidence that beginning visitation
between Ethan and Daniel would be harmful to Ethan and that
Ethan did not desire a relationship with Daniel and was anx-
ious and fearful of him. Id.
   On appeal in Ethan M. IV, we ultimately concluded that
we lacked jurisdiction because Daniel was not appealing
from a final order. The denial of Daniel’s motions for visita-
tion and for immediate placement did not affect substantial
rights and were not final and appealable, and there had not
been such changes in the permanency plans to create a final
and appealable order. As such, we dismissed for lack of juris-
diction. Id.
   Since our decision in August 2013 in Ethan M. IV, addi-
tional review hearings were held and additional services were
provided to Ethan and Daniel.
   In September 2013, the juvenile court conducted a review
hearing, during which it also heard a motion filed by the guard-
ian ad litem requesting a court order permitting therapeutic vis-
itation between Ethan and Daniel. The licensed social worker
and mental health practitioner who had been working with
Ethan testified that he had seen Ethan every 2 to 3 weeks since
September 2012 and that he had met with Daniel in October
2012 and again in February 2013.
   He testified that he would recommend starting therapeutic
visitation between Ethan and Daniel. He testified that Ethan
had sometimes expressed an interest in seeing Daniel, but
that Ethan had vacillated between wanting to see Daniel and
not wanting to see Daniel. He testified that he believed Ethan
was using his expressions of wanting to see Daniel as a form
of manipulation of Theresa, who was guarded about potential
negative impacts that might arise from therapeutic visitation
between Ethan and Daniel. He also testified that it would be
unwise to force Ethan to attend visitation with Daniel and
        Decisions   of the Nebraska Court of Appeals
	                   IN RE INTEREST OF ETHAN M.	785
	                       Cite as 22 Neb. Ct. App. 780

that the focus for Ethan’s well-being needed to be on estab-
lishing permanence.
   On cross-examination, the social worker acknowledged that
Ethan had been given numerous opportunities to engage with
Daniel and had not wanted to, that Ethan wanted to “move
on,” and that Ethan really only wanted to express his anger
to Daniel and that doing so “may mean that is the last time
[Ethan] ever sees [Daniel].” He also testified that Ethan was in
a safe and stable environment with Theresa. During question-
ing from the court, the social worker testified that Ethan has
no desire to have a relationship with Daniel and that the social
worker had pushed Ethan to have a conversation with Daniel
to express his feelings.
   At the conclusion of that hearing, the court adopted the
DHHS plan and authorized therapeutic visitation, to be estab-
lished consistent with Ethan’s best interests. The adopted
plan provided for Ethan to remain placed in Theresa’s home,
and the plan indicated that such placement was the least
restrictive alternative and was in Ethan’s best interests. The
plan provided a primary permanency plan of family preser-
vation by February 2014. The court ordered DHHS to assist
Daniel with any necessary transportation to participate in
such visitation.
   In late December 2013, another review hearing was held.
The record indicates that, in addition to reviewing the progress
of the juvenile case, the juvenile court was simultaneously
hearing a custody case concerning the parties. The court noted
that in a separate civil case, temporary custody of Ethan had
been placed with Theresa, apparently modifying the custody
previously awarded to Daniel in the parties’ divorce.
   During the review hearing, the DHHS caseworker testified
that DHHS was recommending case closure, was not continu-
ing to try to force Ethan to have contact with Daniel, and was
allowing Ethan to achieve permanency in the safe and stable
home environment in which he was then living, with Theresa.
The caseworker testified that continued contact between Ethan
and Daniel was not in Ethan’s best interests.
   Daniel testified that three different therapeutic visits had
been scheduled and that he had traveled to Lincoln, Nebraska,
   Decisions of the Nebraska Court of Appeals
786	22 NEBRASKA APPELLATE REPORTS



each time to attempt to participate. He testified that when he
arrived at the social worker’s office for the first scheduled ther-
apeutic visit, the social worker had been informed “just prior
to the visit, that Ethan would not be attending.” Telephone
contact was attempted, and “the phone was just hung up” twice
before Ethan briefly spoke with Daniel.
   Daniel testified that when he arrived at the social worker’s
office for the second visit, he was informed that Ethan would
again not be attending. Ethan was called again and told Daniel
that “he didn’t feel like talking.” According to Daniel, that was
the end of that call.
   Daniel testified that when he arrived at the social worker’s
office for the third visit, Ethan was again not going to be physi-
cally present. Another short telephone conversation occurred.
   Daniel also testified that he had sent three letters to Ethan,
but that he received “[n]othing at all” back from Ethan in
response to any of the letters.
   In April 2014, the juvenile court entered an order terminat-
ing its jurisdiction over Ethan. The court noted that Ethan was
then 13 years old and that he had been living in Theresa’s care
since January 2006. The court noted that a permanency plan of
family preservation with Theresa had been approved at least
since 2009.
   The court noted the efforts DHHS had made to establish a
relationship between Ethan and Daniel. DHHS had changed
Ethan’s therapist to provide “‘fresh eyes’” on the situation and
had provided Ethan with individual therapy with a therapist to
work on the relationship with Daniel. Ethan and Theresa had
cooperated with the therapy. The therapist had attempted to
facilitate telephone contact and therapeutic visitations between
Ethan and Daniel. DHHS had also provided team meetings to
facilitate case goals. DHHS had also assisted Daniel with trans-
portation and had provided him an opportunity to write letters
to Ethan.
   Despite those efforts, Ethan, now a teenager, has refused
to cooperate and has refused to attend visitation with Daniel.
According to the court, Ethan has “clearly indicated he will
not participate in visits and does not intend to talk with his
father[, Daniel].” As noted, Ethan did not agree to attend any
         Decisions   of the Nebraska Court of Appeals
	                    IN RE INTEREST OF ETHAN M.	787
	                        Cite as 22 Neb. Ct. App. 780

of the scheduled therapeutic visits and was willing to speak
only briefly with Daniel on the telephone. The court also
noted that Ethan has held this position concerning Daniel
for years.
   The court held that forcing Ethan to have contact with
Daniel was not in Ethan’s best interests. The court noted that
Ethan is in a safe and stable placement with his biological
mother, Theresa, and is doing well in that placement. The
court also recognized the pending custody case, in which
temporary custody of Ethan had been placed with Theresa. As
such, the court concluded that the juvenile court jurisdiction
should terminate and that there are no other reasonable efforts
that can be made to justify continuing the juvenile case. Daniel
now appeals.

               III. ASSIGNMENTS OF ERROR
   Daniel has assigned a number of errors on appeal, includ-
ing that the juvenile court erred in terminating jurisdiction.
Because we conclude below that the court did not err in ter-
minating jurisdiction, we need not more fully discuss Daniel’s
other assignments of error.

                          IV. ANALYSIS
   This case presents the court with a situation where the
juvenile court has exercised jurisdiction for approximately
9 years; has approved various case plans that have provided
therapy and stability for Ethan, who is now a teenager; and
has attempted to incorporate attempts to restore a relation-
ship between Daniel and Ethan. Throughout that time, Ethan
has largely expressed a refusal to develop such a relation-
ship with Daniel and has refused to attend offered visitation.
A separate custody proceeding has been instituted involving
Ethan, Daniel, and Theresa. The evidence adduced supports
the juvenile court’s conclusion that there are no further reason-
able efforts available to the juvenile court justifying continuing
jurisdiction, and we affirm.
   [1] Cases arising under the Nebraska Juvenile Code are
reviewed de novo on the record, and an appellate court is
required to reach a conclusion independent of the trial court’s
   Decisions of the Nebraska Court of Appeals
788	22 NEBRASKA APPELLATE REPORTS



findings. However, when the evidence is in conflict, the appel-
late court will consider and give weight to the fact that the
lower court observed the witnesses and accepted one version
of the facts over the other. In re Interest of Zoey S., 22 Neb.
App. 371, 853 N.W.2d 225 (2014).
   [2-5] Neb. Rev. Stat. § 43-247 (Supp. 2013) provides that
the juvenile court’s jurisdiction over any individual adjudged
to be within the provisions of the juvenile code shall continue
until the individual reaches the age of majority or the court oth-
erwise discharges the individual from its jurisdiction. The pur-
pose of the juvenile code is to assure the rights of all juveniles
to care and protection and a safe and stable living environment
and to development of their capacities for a healthy personal-
ity, physical well-being, and useful citizenship to protect the
public interest. Neb. Rev. Stat. § 43-246(1) (Cum. Supp. 2014);
In re Interest of Vincent P., 15 Neb. Ct. App. 437, 730 N.W.2d 403
(2007). The Nebraska Juvenile Code must be liberally con-
strued to accomplish its purpose of serving the best interests of
juveniles who fall within it. In re Interest of Vincent P., supra.
The juvenile court has broad discretion as to the disposition of
those who fall within its jurisdiction. Id.
   [6,7] The Nebraska Supreme Court has recognized that
both a civil court and a juvenile court may be concerned on
a primary basis with the welfare of the child, but, while their
functions overlap, the basis of their jurisdiction and the scope
of their powers differ. See In re Interest of Goldfaden, 208
Neb. 93, 302 N.W.2d 368 (1981). The Supreme Court has held
that the juvenile court can appropriately intervene between
the parents and the child only if the child’s condition requires
the state to use its power to protect the welfare of the child.
See id.
   The chronology of this case, our prior opinions in this case,
and evidence adduced at the latest review hearing demonstrate
that Ethan’s condition no longer requires the intervention of
the juvenile court and, conversely, do not demonstrate that
there are additional efforts available to the juvenile court
which will reasonably serve Ethan’s best interests or that
Ethan’s best interests require continued intervention of the
juvenile court.
        Decisions   of the Nebraska Court of Appeals
	                   IN RE INTEREST OF ETHAN M.	789
	                       Cite as 22 Neb. Ct. App. 780

   We found in Ethan M. I that the State needed to make rea-
sonable efforts to reunify Ethan and Daniel and that Ethan
should not be placed with his biological mother, Theresa,
in California, because a placement in Nebraska would be
more conducive to fostering a relationship between Ethan and
Daniel. Following our decision, Theresa moved to Nebraska
and Ethan continued to be placed with her. Weekly supervised
visitation was commenced, and eventually, DHHS arranged
for regular telephone visitation between Ethan and Daniel.
Ethan often ended these calls quickly or refused to speak
to Daniel.
   We found in Ethan M. II that it was inappropriate for the
juvenile court to permanently modify child custody through
the adoption of a case plan, and we found in Ethan M. III that
DHHS needed to obtain updated assessments and devise reha-
bilitative goals to facilitate a potential reunification between
Ethan and Daniel. This was done, and we recognized in
Ethan M. IV that the juvenile court ordered updated evalua-
tions and ordered DHHS to devise rehabilitative goals to facili-
tate reunification, bearing in mind Ethan’s best interests.
   Evidence presented to the juvenile court in the trial proceed-
ings of Ethan M. IV demonstrated that Ethan’s needs were
being met in his placement with Theresa and that beginning
visitation between Ethan and Daniel would be harmful to
Ethan. Evidence also demonstrated that Ethan, then 12 years of
age, did not desire a relationship with Daniel and was anxious
and fearful of him.
   Now, subsequent to our decision in Ethan M. IV, additional
review hearings have been held and additional evidence has
been adduced to the juvenile court. Based on the recommenda-
tion of a licensed social worker and mental health practitioner
who had been seeing Ethan on a regular basis, the juvenile
court adopted a case plan that included authorization of thera-
peutic visitation between Ethan and Daniel. Three such visits
were scheduled, but none of them were successfully completed.
On each occasion, Ethan refused to attend. Telephone contact
was attempted, with limited success. In addition, Daniel’s
attempts to engage Ethan in a relationship through written cor-
respondence resulted in Ethan’s not responding “at all.”
   Decisions of the Nebraska Court of Appeals
790	22 NEBRASKA APPELLATE REPORTS



   Evidence was adduced to the juvenile court supporting a
conclusion that forcing Ethan to attend visitation or have a rela-
tionship with Daniel would be contrary to Ethan’s best inter-
ests. Ethan has been given numerous opportunities throughout
the history of this case to engage with Daniel, has repeatedly
expressed that he does not desire to do so, and has refused to
engage in a relationship with Daniel.
   The record presented to us demonstrates that a separate civil
case is pending in which custody of Ethan is being litigated
between Daniel and Theresa. The record suggests that, in the
civil case, temporary custody of Ethan has been placed with
Theresa, apparently modifying a prior dissolution decree’s
award of custody to Daniel. The evidence adduced to the
juvenile court has consistently demonstrated that Ethan is in
a safe and stable placement with Theresa and is doing well in
that placement.
   We find that the record fully supports the juvenile court’s
conclusion that further attempting to force Ethan to have con-
tact with Daniel is not in Ethan’s best interests. The record
also supports the court’s conclusion that there has not been a
showing that any additional reasonable efforts are available to
justify continuing the juvenile case. The record supports the
court’s conclusion that the pending custody case is an appropri-
ate forum for resolving any custody issues between the parties.
As such, we affirm the juvenile court’s termination of jurisdic-
tion in this case.

                      V. CONCLUSION
   We find no error in the juvenile court’s termination of juris-
diction. We affirm.
                                                     Affirmed.